Exhibit 10.4

VOTING AGREEMENT

This Voting Agreement (this “Agreement”), dated as of March 26, 2012 between the
undersigned stockholder (“Stockholder”) of Carrols Restaurant Group, Inc., a
Delaware corporation (the “Company”), and Burger King Corporation, a Florida
corporation (“BK”).

WHEREAS, the Company and BK have entered into that certain Asset Purchase
Agreement, dated as of the date hereof (as the same may be amended from time to
time, the “Purchase Agreement”), providing for, among other things, the
acquisition by the Company of certain assets of BK in consideration for the
issuance by the Company to BK of shares of newly-designated Series A Convertible
Preferred Stock, in each case pursuant to the terms and conditions of the
Purchase Agreement;

WHEREAS, the Company has agreed in the Purchase Agreement to provide each
stockholder of the Company entitled to vote at the annual meeting of the
stockholders of the Company to be held in 2012, or at any special meeting of the
stockholders of the Company held prior to such date, a proxy statement
soliciting each such stockholder’s affirmative vote at the Stockholder Meeting
for the stockholder approval contemplated by Section 6(b) of the Certificate of
Designation (the “Issuance Resolutions”);

WHEREAS, in order to induce BK to enter into the Purchase Agreement, Stockholder
agreed to execute and deliver this Agreement and to make certain
representations, warranties, covenants and agreements with respect to the shares
of common stock, par value $.01 per share, of the Company (“Company Common
Stock”) beneficially owned by Stockholder and set forth below Stockholder’s
signature on the signature page hereto (the “Original Shares”) and any
additional “Shares” (as defined in Section 1 below).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

  1. Definitions.

For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Purchase Agreement.

The term “Amendment” shall have the meaning set forth in Section 11(h).

The term “Existing Voting Agreement” means that certain Voting Agreement dated
as of July 27, 2011 by and among Carrols Restaurant Group, Inc., Jefferies
Capital Partners IV L.P., Jefferies Employee Partners IV LLC, and JCP Partners
IV LLC.

The term “Options” shall have the meaning set forth in Section 2(b).



--------------------------------------------------------------------------------

The term “Shares” shall mean the Original Shares, as they may be adjusted due to
the acquisition of additional shares of Company Common Stock or the transfer of
Original Shares pursuant to Section 5 hereof, provided that neither the
“Original Shares” nor the “Shares” shall include shares of Company Common Stock
held or acquired by Jefferies & Company, Inc. (other than such shares acquired
from Stockholder otherwise than in the ordinary course of business), it being
understood that (i) Jefferies & Company, Inc. may be deemed to be under common
control with Stockholder, (ii) such company may hold or acquire shares of
Company Common Stock in the ordinary course of its business, (iii) Stockholder
disclaims any beneficial ownership of such shares, and (iv) none of such shares
shall be subject to this Agreement except to the extent they are acquired from
Stockholder otherwise than in the ordinary course of business.

The term “Transfer” shall have the meaning set forth in Section 5.

 

  2. Representations of Stockholder.

Stockholder represents and warrants to BK that:

 

  (a) (i) Stockholder owns beneficially (as such term is defined in Rule 13d-3
under the Exchange Act) all of the Original Shares free and clear of all Liens,
and (ii) except pursuant hereto and the Existing Voting Agreement, there are no
options, warrants or other rights, agreements, arrangements or commitments of
any character to which Stockholder is a party relating to the pledge,
disposition or voting of any of the Original Shares and there are no voting
trusts or voting agreements with respect to the Original Shares.

 

  (b) Stockholder does not beneficially own any shares of Company Common Stock
other than (i) the Original Shares and (ii) any options, warrants or other
rights to acquire any additional shares of Company Common Stock or any security
exercisable for or convertible into shares of Company Common Stock, set forth on
the signature page of this Agreement (collectively, “Options”).

 

  (c) Subject to the effectiveness of the Amendment (as hereinafter defined),
Stockholder has full entity power and authority to enter into, execute and
deliver this Agreement and to perform fully Stockholder’s obligations hereunder
(including the proxy described in Section 3(b) below). Subject to the
effectiveness of the Amendment, this Agreement has been duly and validly
executed and delivered by Stockholder and constitutes the legal, valid and
binding obligation of Stockholder, enforceable against Stockholder in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium or creditors’ rights generally or principles of equity.

 

  (d)

Subject to the effectiveness of the Amendment, none of the execution and
delivery of this Agreement by Stockholder, the consummation by

 

2



--------------------------------------------------------------------------------

  Stockholder of the transactions contemplated hereby or compliance by
Stockholder with any of the provisions hereof will conflict with or result in a
breach, or constitute a default (with or without notice of lapse of time or
both) under any provision of, any trust agreement, loan or credit agreement,
note, bond, mortgage, indenture, lease or other agreement, instrument or Law
applicable to Stockholder or to Stockholder’s property or assets.

 

  (e) Subject to the effectiveness of the Amendment, no consent, approval or
authorization of, or designation, declaration or filing with, any Governmental
Entity or other Person on the part of Stockholder is required in connection with
the valid execution and delivery of this Agreement. If Stockholder is an
individual, no consent of Stockholder’s spouse is necessary under any “community
property” or other laws in order for Stockholder to enter into and perform its
obligations under this Agreement.

 

  3. Agreement to Vote Shares; Irrevocable Proxy.

 

  (a) Stockholder agrees during the term of this Agreement to vote the Shares,
and to cause any holder of record of Shares to vote or execute a written consent
or consents if stockholders of the Company are requested to vote their shares
through the execution of an action by written consent in lieu of any such annual
or special meeting of stockholders of the Company: (i) in favor of the Issuance
Resolutions, at every meeting (or in connection with any action by written
consent) of the stockholders of the Company at which such matters are considered
and at every adjournment or postponement thereof; (ii) against any action,
proposal, transaction or agreement that would reasonably be expected to impede,
interfere with, delay, discourage, adversely affect or inhibit the timely
consummation of the matters contemplated by the Purchase Agreement or the
Issuance Resolutions.

 

  (b) Stockholder hereby appoints BK and any designee of BK, and each of them
individually, its proxies and attorneys-in-fact, with full power of substitution
and resubstitution, to vote or act by written consent during the term of this
Agreement solely with respect to the Shares in accordance with Section 3(a).
This proxy and power of attorney is given to secure the performance of the
duties of Stockholder under this Agreement. Stockholder shall take such further
action or execute such other instruments as may be necessary to effectuate the
intent of this proxy. This proxy and power of attorney granted by Stockholder
shall be irrevocable during the term of this Agreement, shall be deemed to be
coupled with an interest sufficient in law to support an irrevocable proxy and
shall revoke any and all prior proxies granted by Stockholder with respect to
the Shares. The power of attorney granted by Stockholder herein is a durable
power of attorney and shall survive the dissolution, bankruptcy, death or
incapacity of Stockholder. The proxy and power of attorney granted hereunder
shall terminate upon the termination of this Agreement.

 

3



--------------------------------------------------------------------------------

  4. No Voting Trusts or Other Arrangement.

Stockholder agrees that Stockholder will not, and will not permit any entity
under Stockholder’s control to, deposit any of the Shares in a voting trust,
grant any proxies with respect to the Shares or subject any of the Shares to any
arrangement with respect to the voting of the Shares other than agreements
entered into with BK and the Existing Voting Agreement.

 

  5. Additional Shares.

Stockholder agrees that all shares of Company Common Stock that Stockholder
purchases, acquires the right to vote or otherwise acquires beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act) of after the execution of this
Agreement shall be subject to the terms of this Agreement and shall constitute
Shares for all purposes of this Agreement.

The parties agree that nothing in this Agreement shall be deemed to limit or
restrict the Stockholder’s ability to directly or indirectly, transfer, sell,
offer, exchange, assign, pledge or otherwise dispose of or encumber (“Transfer”)
any of the Shares or enter into any contract, option or other agreement with
respect to, or consent to, a Transfer of, any of the Shares or Stockholder’s
voting or economic interest therein; provided that such Transfer is made either
(i) in an open market transaction or (ii) the transferee agrees in a writing,
reasonably satisfactory in form and substance to BK, to be bound by all of the
terms of this Agreement.

 

  6. Termination.

This Agreement shall terminate upon the earliest to occur of (i) the date on
which the Issuance Resolutions are approved by the stockholders of the Company,
(ii) the date on which the Purchase Agreement is terminated in accordance with
its terms, (iii) the date of any amendment to the Purchase Agreement or any
change to or modification of the certificate of designation of the Series A
Convertible Preferred Stock attached as Exhibit B to the Purchase Agreement, in
each case which change is materially adverse to the Company or Stockholder, and
(iv) December 31, 2013.

 

  7. No Agreement as Director or Officer.

Stockholder makes no agreement or understanding in this Agreement in
Stockholder’s capacity as a director or officer of the Company or any of its
subsidiaries (if Stockholder holds such office), and nothing in this Agreement:
(a) will limit or affect any actions or omissions taken by Stockholder in
stockholder’s capacity as such a director or officer, including in exercising
rights under the Purchase Agreement, and no such actions or omissions shall be
deemed a breach of this Agreement or (b) will be construed to prohibit, limit or
restrict Stockholder from exercising Stockholder’s fiduciary duties as an
officer or director of the Company or to its stockholders.

 

4



--------------------------------------------------------------------------------

  8. Specific Performance.

Each party hereto acknowledges that it will be impossible to measure in money
the damage to the other party if a party hereto fails to comply with any of the
obligations imposed by this Agreement, that every such obligation is material
and that, in the event of any such failure, the other party will not have an
adequate remedy at law or damages. Accordingly, each party hereto agrees that
injunctive relief or other equitable remedy, in addition to remedies at law or
damages, is the appropriate remedy for any such failure and will not oppose the
seeking of such relief on the basis that the other party has an adequate remedy
at law. Each party hereto agrees that it will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with the other
party’s seeking or obtaining such equitable relief.

 

  9. Entire Agreement.

This Agreement supersedes all prior agreements, written or oral, between the
parties hereto with respect to the subject matter hereof and contains the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement may not be amended or supplemented, and no provisions hereof may be
modified or waived, except by an instrument in writing signed by both of the
parties hereto. No waiver of any provisions hereof by either party shall be
deemed a waiver of any other provisions hereof by such party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such party.

 

  10. Notices.

All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested), (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient, or
(d) on the third day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 10):

If to BK, to the address or facsimile number set forth for BK in Section 12.2 of
the Purchase Agreement.

If to Stockholder, to the address or facsimile number set forth for Stockholder
on the signature page hereof.

 

  11. Miscellaneous.

 

  (a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Florida without giving effect to any choice or
conflict of law provision or rule (whether of the State of Florida or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Florida.

 

5



--------------------------------------------------------------------------------

  (b) The parties hereby irrevocably submit to the exclusive jurisdiction of the
courts of the State of Florida and the federal courts of the United States of
America located in the State of Florida in respect of the interpretation and
enforcement of the provisions of this Agreement.

 

  (c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 11(c).

 

  (d) If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

  (e) This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

 

  (f) Each party hereto shall execute and deliver such additional documents as
may be necessary or desirable to effect the transactions contemplated by this
Agreement.

 

6



--------------------------------------------------------------------------------

  (g) All Section headings herein are for convenience of reference only and are
not part of this Agreement, and no construction or reference shall be derived
therefrom.

 

  (h) The obligations of Stockholder set forth in this Agreement shall not be
effective or binding upon Stockholder until after such time as (i) the Existing
Voting Agreement is duly amended to permit Stockholder to undertake the
obligations and agreements provided for herein without violating such agreement
(the “Amendment”) and (ii) the Purchase Agreement is executed and delivered by
the Company and BK, and the parties agree that there is not and has not been any
other agreement, arrangement or understanding between the parties hereto with
respect to the matters set forth herein.

 

  (i) Neither party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
party hereto, except that BK may assign, in its sole discretion, all or any of
its rights, interests and obligations hereunder to any of its Affiliates. Any
assignment contrary to the provisions of this Section 11(i) shall be null and
void.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

BURGER KING CORPORATION By  

/s/ Craig S. Prusher

Name:   Craig S. Prusher Title:   Vice President JCP PARTNERS IV LLC By:
JEFFERIES CAPITAL PARTNERS LLC, its manager By  

/s/ James L. Luikart

  Name: James L. Luikart   Title: Executive Vice President Number of Shares of
Company Common Stock Beneficially Owned as of the Date of this Agreement:
208,282 Number of Options Beneficially Owned as of the Date of this Agreement:
N/A Street Address: 520 Madison Avenue, 10th Floor City/State/Zip Code: New
York, New York 10022 Fax: (212) 284-1717

 

8